GREYSTONE BUSINESS CREDIT II LLC  

--------------------------------------------------------------------------------

 
STOCK PLEDGE AGREEMENT


This STOCK PLEDGE AGREEMENT dated as of December 29, 2006 (the "Pledge
Agreement") is executed by OBLIO TELECOM, INC., a Delaware corporation
("Assignor"), whose address is 407 International Parkway, Suite 403, Richardson,
Texas 75088, to and for the benefit of GREYSTONE BUSINESS CREDIT II, LLC, a
Delaware limited liability company ("Lender"), whose address is 152 West 57th
Street, 60th Floor, New York, New York 10019.
 
RECITALS:
 
A. Lender has made a loan (the "Loan") to Start Talk Inc., a Delaware
corporation ("Start Talk"), Pinless, Inc., a Texas corporation ("Pinless"; and
together with Start Talk, the "Issuers"), Assignor, Titan Global Holdings, Inc.,
a Utah corporation ("Holdings"), Titan PCB West, Inc., a Delaware corporation
("Titan West"), Titan PCB East, Inc., a Delaware corporation ("Titan East") and
Titan Wireless Communications, Inc., a Delaware corporation ("Titan Wireless";
and together with the Issuers, Assignor, Holdings, Titan West and Titan East,
"Borrowers"), arising under and pursuant to that certain Loan and Security
Agreement dated as of December __, 2006, executed by and among Borrowers and
Lender (as amended, supplemented or modified from time to time, the "Loan
Agreement").
 
B. As a condition to Lender's entering into the Loan Agreement and making the
Loans, Lender requires that Assignor enter into this Pledge Agreement in order
to secure the obligations and performance of Assignor hereunder and of Borrowers
under the Loan Agreement.
 
NOW, THEREFORE, for and in consideration of the foregoing premises, which are
hereby incorporated herein as true, and the mutual promises and agreements
contained herein, Assignor and Lender hereby agree as follows:
 
AGREEMENTS:
 
1.  Grant of Security Interest. To secure the Obligations described in Paragraph
2, Assignor hereby assigns, pledges and grants to Lender, as a secured party and
a secured creditor under the Uniform Commercial Code of New York, in effect from
time to time (the "UCC"), a security interest in and to the following
(collectively, the "Collateral"):
 
(a)  together with all voting rights thereto, the shares of the common stock of
the Issuers as evidenced by the Certificates set forth on Schedule I attached
hereto (collectively, the "Certificates"), together with any Stock of any Issuer
delivered to Lender pursuant to Section 4(b) hereof or otherwise in the
possession of Lender and any and all other shares of the capital stock of any
Issuer hereafter owned or acquired by Assignor by reason of a stock dividend or
a sale or other transfer of the capital stock of Borrower by Assignor, as a
result of or in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off, together with all substitutions or
replacements of any of the foregoing (together with any other stock in any
Issuer required to be pledged and delivered hereunder being collectively
referred to herein as the "Stock");
 

--------------------------------------------------------------------------------


 
(b)  the Certificates and any and all other certificates now or hereinafter in
the possession of Assignor or Lender evidencing the Stock, together with any
stock powers therefor;
 
(c)  all payments, income and dividends (whether in cash, stock or other
property), liquidating dividends, stock warrants, stock options, stock rights,
subscription rights, securities of any Issuer or any other distributions of any
other property which Assignor is now or may hereafter be entitled to receive on
account of the Stock (collectively, the "Distributions"); and
 
(d)  any and all products and proceeds of any kind of any and all of the
foregoing Collateral, including the proceeds of any insurance thereon, now or
hereafter owned or acquired by Assignor.
 
2.  Obligations. The obligations secured by this Pledge Agreement (the
"Obligations") are the following:
 
(a)  any and all obligations and liabilities of Borrowers to Lender whether
direct or indirect, joint or several, absolute or contingent, now or hereafter
existing, and however created, evidenced or arising, including, but not limited
to, the obligations and liabilities of Borrowers arising under and pursuant
to the Loan Agreement and any and all extensions or renewals thereof or
replacements or substitutions therefor;
 
(b)  any and all sums advanced by Lender in order to preserve the Collateral or
to perfect its security interest in the Collateral; and
 
(c)  in the event of any proceeding to enforce the collection of the
Obligations, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by Lender of its rights in the event of a default under any
agreement between any Borrower and Lender, together with reasonable attorneys'
fees and court costs.
 
3.  Representations and Warranties. Assignor represents and warrants to Lender
as follows:
 
(a)  Assignor is a corporation duly organized, existing and in good standing
under the laws of the State of Delaware, with full and adequate power to carry
on and conduct its business as presently conducted, and is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing.
 
(b)  Assignor's state issued organizational identification number is
_________________. The exact legal name of Assignor is as set forth in the
preamble of this Agreement, and Assignor currently does not conduct, nor has it
during the last five (5) years conducted, business under any other name or trade
name. Assignor will not change its name, its organizational identification
number, if it has one, its type of organization, its jurisdiction of
organization or other legal structure.
 
-2-

--------------------------------------------------------------------------------


 
(c)  Assignor has full right, power and authority, without obtaining the consent
of any other person, body or governmental agency, to enter into and deliver this
Pledge Agreement, to pledge, assign and grant a security interest in and deliver
the Collateral to Lender, and to perform all of its duties and obligations under
this Pledge Agreement.
 
(d)  All necessary and appropriate action has been taken on the part of Assignor
to authorize the execution and delivery of this Pledge Agreement. This Pledge
Agreement is a valid and binding agreement and contract of Assignor in
accordance with its terms. No basis presently exists for any claim against
Lender under this Pledge Agreement or with respect to the enforcement thereof,
and this Pledge Agreement is subject to no defenses of any kind.
 
(e)  The execution, delivery and performance by Assignor of this Pledge
Agreement and any other documents or instruments to be executed and delivered by
Assignor in connection therewith is valid, binding and enforceable against
Assignor, and shall not: (i) violate or contravene articles of incorporation or
bylaws of Assignor or any existing law or regulation or any order, writ,
injunction or decree of any court or governmental authority, or (ii) conflict
with, be inconsistent with, or result in any breach or default of any of the
terms, covenants, conditions, or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind to which Assignor
is a party, or by which Assignor or any of its property or assets may be bound,
and will not result in the creation or imposition of any security interest in
any properties pursuant to the provisions of any such mortgage, indenture,
contract or other agreement.
 
(f)  To the best of Assignor's knowledge, no condition, circumstance, document,
restriction, litigation or proceeding (or threatened litigation or proceeding or
basis therefor) exists which could adversely affect the validity or priority of
the liens and security interests granted Lender hereunder, which could
materially adversely affect the ability of Assignor to perform the obligations
under this Pledge Agreement, which would constitute a default hereunder or
thereunder or which would constitute such a default with the giving of notice or
lapse of time or both.
 
(g)  None of the actions contemplated by this Pledge Agreement are in violation
of or restricted by any restrictive agreement, stop transfer order, any legend
appearing on the certificates evidencing any of the Collateral consisting of
Stock, the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, any state blue-sky or securities law, any Canadian federal or
provincial blue-sky or securities law, or any rule or regulation issued under
the foregoing acts and laws.
 
(h)  The nature and transaction of the business and operations of Assignor, and
the use of its properties and assets will not materially violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind including without limitation zoning, building, environmental, land use,
noise abatement, occupational health and safety or other laws, any building
permit or any condition, grant, easement, covenant, condition or restriction,
whether recorded or not.
 
-3-

--------------------------------------------------------------------------------


 
(i)  Assignor is the beneficial and record owner of the Collateral. All of the
Collateral is free of all pledges, hypothecation, mortgages, security interests,
charges or other encumbrances, except those in favor of Lender.
 
(j)  All of the Stock pledged hereunder has been and continues to be duly and
validly authorized and issued, fully paid and nonassessable shares of the Issuer
of such stock, and was not issued in violation of any preemptive rights or any
agreement by which the Issuer is bound.
 
(k)  Assignor has either previously or simultaneously herewith delivered to
Lender the Certificates for all of the Stock, together with appropriate stock
powers therefor executed in blank by Assignor.
 
(l)  Upon delivery of the duly executed Pledge Agreement and any Certificates
evidencing all of the Stock, together with stock powers therefor, Lender shall
have a valid first lien and security interest in all of the Collateral
hereunder, free and clear of all other, and subject to no pledges,
hypothecation, mortgages, security interest, charges or other encumbrances,
except in favor of Lender.
 
4.  Covenants. Until the Obligations have been satisfied and discharged in full,
Assignor covenants to and agrees with Lender as follows:
 
(a)  Assignor shall not sell, assign, deliver, convey or otherwise dispose of or
transfer, or create, grant, incur or permit to exist any pledge, mortgage, lien,
security interest, charge or other encumbrance whatsoever (except in favor of
Lender) in or with respect to the Collateral hereunder or any interest therein.
 
(b)  If, at any time following an Event of Default hereunder, Assignor receives
or is entitled to receive into its possession any payments, checks, instruments,
chattel paper, dividends on account of or in respect of the Collateral, or any
other Collateral or proceeds thereof, such Assignor shall accept such Collateral
as Lender's agent, in trust for Lender without commingling such Collateral with
any other property of such Assignor and shall, upon receipt, immediately deliver
such Collateral to Lender in the exact form so received, with any necessary
endorsement of Assignor or stock powers executed by Assignor in blank.
 
(c)  Assignor will, at all times and from time to time, defend the Collateral
against any and all claims of any person or party whose claims are adverse to
the claims, rights or interest of Lender, and Assignor shall indemnify and hold
Lender harmless from any and all such adverse claims. Assignor shall bear all
risk of loss, damage and diminution in value with respect to the Collateral, and
Assignor agrees that Lender shall have no liability or obligation to Assignor
with respect to, and is hereby released by Assignor from any of, the foregoing.
 
(d)  At any time and from time to time after the occurrence of an Event of
Default (as hereinafter defined) or a default under any of the Obligations which
is continuing uncured and unwaived, Assignor shall, upon request of Lender,
execute and deliver to Lender any proxies, stock powers or assignments with
respect to any of the Stock, or endorse any instruments or chattel paper with
respect to the Collateral as so requested.
 
5.  Events of Default. Assignor shall be in default under this Pledge Agreement
upon the occurrence of any one or more of the following events or conditions (an
"Event of Default"):
 
(a)  nonpayment of any of the Obligations when due, whether by acceleration or
otherwise;
 
(b)  Assignor shall default in the performance or fail to perform any promise,
covenant or agreement to be performed by Assignor hereunder or under any other
agreement now existing or hereafter entered into between Assignor and Lender, or
any Borrower shall default in the performance or fail to perform any promise,
covenant or agreement to be performed by any such Borrower under any other
agreement now existing or hereafter entered into between any such Borrower and
Lender;
 
(c)  any misrepresentation or breach of any warranty by Assignor in this Pledge
Agreement, in connection with the Collateral or in any other agreement entered
into between Assignor and Lender, or by any Borrower in the Loan Agreement or in
any other document or agreement entered into between any Borrower and Lender;
 
-4-

--------------------------------------------------------------------------------


 
(d)  the dissolution of any Borrower;
 
(e)  any Borrower shall make an assignment for the benefit of creditors, fail to
pay, or admit in writing its inability to pay its debts as they mature; or a
trustee for any substantial part of the assets of any Borrower is applied for or
appointed, and in the case of such trustee being appointed in a proceeding
brought against such Borrower, (i) such party, by any action or failure to act
indicates its approval of, consent to or acquiescence therein, or (ii) an order
shall be entered approving the petition in such proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within thirty (30) days after the entry thereof;
 
(f)  any proceeding shall be commenced by or against any Borrower under any
Bankruptcy, receivership, insolvency, reorganization, readjustment of debt,
dissolution or liquidation law or statute of the United States, any state or any
foreign jurisdiction, and in the case of any such proceeding being instituted
against such Borrower, (i) such party, by any action or failure to act indicates
its approval of, consent to or acquiescence therein, or (ii) an order shall be
entered approving the petition in such proceedings and such order is not
vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within thirty (30) days after the entry thereof;
 
-5-

--------------------------------------------------------------------------------


 
(g)  the entry of any judgment, levy, attachment, garnishment or other process
against any Borrower, or the creation or filing of any lien or encumbrance upon
the Collateral or the making of any levy, judicial seizure, or attachment
thereof or thereon;
 
(h)  the failure of Assignor to do any act necessary to preserve and maintain
the value and collectability of any of the Collateral; and
 
(i)  Lender in good faith deems itself insecure.
 
6.  Rights and Remedies of Lender. Upon the happening or occurrence of an Event
of Default hereunder which is continuing uncured and unwaived, and at any time
thereafter and from time to time, Lender shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in and
then in effect in New York. In addition, Lender shall also have the following
rights and remedies:
 
(a)  Without further notice to Assignor, Lender shall have the right and be
entitled to notify the Issuer of any of the Stock to make payment to Lender and
to receive all Distributions to be applied toward the satisfaction of the
Obligations and to exercise all voting, conversion, exchange, subscription or
other corporate rights, privileges or options pertaining to such Stock.
 
(b)  Lender shall have the right, at its discretion, to transfer to or register
in the name of Lender or any nominee of Lender any of the Collateral.
 
(c)  Without demand, notice or advertisement, all of which are hereby expressly
waived to the extent permitted by applicable law, Lender may sell, pledge,
transfer or otherwise dispose of, or enter into an agreement with respect to the
foregoing, or otherwise realize on the Collateral and any other Collateral, or
any part thereof, at any broker's board or on any exchange or at public or
private sale or sales, held at such place or places in the City of New York, New
York or otherwise, and at such time or times within ordinary business hours, for
a purchase price or prices in cash or, without assuming any credit risk or
thereby discharging the Obligations to the extent of said purchase price until
paid in cash and reserving the right to resell the Collateral upon the failure
of said purchaser to so pay the purchase price therefor, upon credit or future
delivery, and upon such other terms and conditions as Lender deems satisfactory,
and, if required by law, as set forth in any applicable notice. Lender shall not
be obligated to make any such sale pursuant to any such applicable notice
required by law. Lender may, without notice or publication, adjourn any such
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be so adjourned. Lender, for its own account, may
purchase any or all of the Collateral at any public sale and, in lieu of payment
of the purchase price therefor, may set off or apply the purchase price against
the Obligations. Lender is authorized, at any sale, if it deems it advisable so
to do, to restrict the prospective bidders or purchasers to financially
reputable persons who will represent and agree that they are purchasing for
their own account, for investment, and not with a view to the distribution or
sale of any of the Collateral. Upon any such sale, Lender shall have the right
to deliver, assign, and transfer to the purchaser thereof, including Lender,
that portion of the Collateral so sold. Each purchaser, including Lender, at any
sale shall hold the property sold absolutely free from any claim or right of
whatsoever kind, including any equity or right of redemption of Assignor, and
Assignor hereby specifically waives and releases all rights of redemption, stay
or appraisal which it has or may have under any rule or law or statute now
existing or hereafter adopted. Lender, however, instead of exercising the power
of disposition herein conferred upon it, may proceed by a suit or suits at law
or in equity to foreclose the pledge and sell the Collateral, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction. After deducting from the proceeds of the foregoing sale or other
disposition of said Collateral, all expenses incurred by Lender in connection
therewith (including reasonable attorneys' fees), Lender shall apply such
proceeds towards the satisfaction of the Obligations and shall account to
Assignor for any surplus of such proceeds.
 
-6-

--------------------------------------------------------------------------------


 
(d)  If at any time after the occurrence and during the continuance of an Event
of Default without cure or waiver, in the opinion of counsel for Lender, any
proposed disposition of Collateral hereunder requires registration,
qualification, notification, or other action under or compliance with any state
blue sky or securities law or the Federal Securities Act of 1933, as amended, or
any rules or regulations thereunder (collectively, the "Securities Laws"),
Assignor, at the request of Lender, will as expeditiously as possible use its
best efforts to take such action or cause such action to be taken, comply or
cause compliance with such Securities Laws and maintain such compliance or cause
such compliance to be maintained for such period as may be necessary to permit
such disposition. Assignor acknowledges that a breach of the above covenant
contained in this Section 6 may cause irreparable injury to Lender and that
Lender will have no adequate remedy at law with respect to such breach, and
consequently, Assignor agrees that the above covenant shall be specifically
enforceable and Assignor hereby waives, to the extent such waiver is enforceable
under law, and agrees not to assert any defenses against an action for specific
performance of such covenant. In connection with the foregoing, Assignor will
(i) pay all expenses imposed on or demanded of Lender under the Securities Laws
in connection with such compliance, including the expense of furnishing to
Lender an adequate number of copies of the prospectus contained in any such
registration statement, (ii) indemnify and hold Lender harmless from and against
any and all claims and liabilities caused by any untrue statement of a material
fact or omission to state a material fact required to be stated in any
registration statement, offering circular or prospectus used in connection with
such compliance, or necessary to make the statements therein not misleading, and
(iii) pay all expenses (including reasonable attorneys' fees) incurred by Lender
in specifically enforcing the above covenant.
 
The rights and remedies provided herein, in the Loan Agreement and in any other
agreements between Assignor and Lender are cumulative and are in addition to and
not exclusive of the rights and remedies of a secured party under the Uniform
Commercial Code and any other rights or remedies provided by applicable law.
Assignor hereby (i) names, constitutes and appoints Lender as Assignor's proxy
and attorney-in-fact in Assignor's name, place and stead, (ii) authorizes Lender
to take, at any time without the appropriate signature of Assignor, any action
to take any action for and on behalf of Assignor which is required of Assignor
or permitted to be taken by the Assignee hereunder, including, without
limitation, voting any and all of the Stock or other securities, as such proxy
may elect, for and in the name, place and stead of Assignor, as to all matters
coming before shareholders, and (iii) acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The rights, powers and authority of said proxy and
attorney-in-fact shall remain in full force and effect, and shall not be
rescinded, revoked, terminated, amended or otherwise modified, until all
Obligations have been fully satisfied.
 
-7-

--------------------------------------------------------------------------------


 
7.  No Duty Concerning Collection on Collateral. Lender shall not be liable for
its failure to give notice to Assignor of a default under any agreement between
Assignor and Lender. Lender shall not be liable for its failure to use diligence
to collect any amount payable in respect to the Collateral, but shall be liable
only to account to Assignor for what Lender may actually collect or receive
thereon.
 
8.  Further Assurances. Assignor hereby irrevocably authorizes the Assignee at
any time and from time to time to file in any jurisdiction any initial Uniform
Commercial Code financing statements and/or amendments thereto naming the
Assignee, as Secured Party, and Assignor, as Debtor, that (a) describe the
Collateral, and (b) contain any other information required by part 5 of Article
9 of the Uniform Commercial Code for the sufficiency or filing office acceptance
of any financing statement or amendment, and which shall evidence the Assignee's
perfection of a security interest in such Collateral as security for the
Obligations. Assignor, upon demand, shall furnish to the Assignee such further
information, execute and deliver such other documents and do all such other acts
and things as the Assignee may at any time, or from time to time, reasonably
request as being necessary or appropriate to establish and maintain a perfected
first security interest in the Collateral or to otherwise evidence, document or
conclude the transactions contemplated hereby, including, without limitation,
registering any Stock pledged hereunder with the Issuer of the Stock in the
event such Stock is at any time uncertificated. Assignor shall pay all costs and
expenses of registering such Stock or of filing such financing statements, of
all searches of records, wherever filing or recording or searching of records is
deemed by the Assignee to be necessary and desirable, or otherwise incurred by
the Assignee or its agents in carrying out the provisions of this Assignment. A
photographic, carbon or other reproduction of this Assignment shall be
sufficient as a financing statement.
 
9.  Reserved.
 
10.  Care in Custody. Lender shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral and in protecting any rights
with respect to the Collateral against prior parties, if Lender takes such
action for that purpose as Assignor shall request in writing, but failure of
Lender to comply with any such request shall not of itself by deemed a failure
to exercise reasonable care, provided, however, that in any event Lender's
responsibility for the safekeeping of the Collateral shall not extend to matters
beyond the control of Lender, including, without limitation, acts of God, war,
insurrection, riot, governmental actions or acts of any corporate or other
depository.
 
-8-

--------------------------------------------------------------------------------


 
11.  Waiver of Defenses. No renewal or extension of the time of payment of the
Obligations; no release or surrender of, or failure to perfect or enforce any
security interest for the Obligations; no release of any person primarily or
secondarily liable on the Obligations (including any maker, indorser, or
guarantor); no delay in enforcement of payment of the Obligations; and no delay
or omission in exercising any right or power with respect of the Obligations or
any security agreement securing the Obligations shall affect the rights of
Lender in the Collateral. Assignor hereby waives presentment, protest, demand,
notice of dishonor or default, notice of any loans made, extensions granted, or
other action taken in reliance hereon and all demands and notices of any kind in
connection with the Obligations.
 
12.  Waiver of Assignor's Subrogation Rights. In case of the death, legal
incompetency or insolvency (howsoever evidenced) of any Borrower, or in case of
any bankruptcy, reorganization, debt arrangement or other proceeding under any
bankruptcy or insolvency law, or any dissolution, liquidation or receivership
proceeding is instituted by or against any Borrower, all Obligations then
existing shall, without notice to anyone, immediately become due or accrued and
be payable, jointly and severally, from Assignor. If bankruptcy or
reorganization proceedings at any time are instituted by or against any Borrower
under the United States Bankruptcy Code, Assignor hereby: (a) expressly and
irrevocably waives, to the fullest extent possible, on behalf of itself and its
successors and assigns and any other person, any and all rights at law or in
equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any person, and which
Assignor may have or hereafter acquire against any person in connection with or
as a result of Assignor's execution, delivery and/or performance of this Pledge
Agreement, or any other documents to which Assignor is a party or otherwise;
(b) expressly and irrevocably waives any "claim" (as such term is defined in the
United States Bankruptcy Code) of any kind against such Borrower, and further
agrees that he shall not have or assert any such rights against any person
(including any surety), either directly or as an attempted set off to any action
commenced against Assignor by Lender or any other person; and (c) acknowledges
and agrees that (i) this waiver is intended to benefit Lender and shall not
limit or otherwise effect Assignor's liability hereunder or the enforceability
of this Pledge Agreement, (ii) each Borrower (other than Assignor) and their
successors and assigns are intended third party beneficiaries of this waiver,
and (iii) the agreements set forth in this Section and Lender's rights under
this Section shall survive payment in full of the Obligations.
 
13.  Waiver by Lender. No course of dealing between Assignor and Lender, nor any
failure to exercise, nor any delay in exercising any right, remedy, power or
privilege of Lender hereunder, under the Note or under any other agreement
entered into between Assignor and Lender, shall operate as a waiver thereof. No
waiver by Lender of any Event of Default or any right or remedy hereunder, under
the Loan Agreement or under any document or agreement shall constitute a waiver
of any other event of default, right or remedy of Lender, nor of the same event
of default, right or remedy on a future occasion.
 
-9-

--------------------------------------------------------------------------------


 
14.  Governing Law; Severability. This Pledge Agreement has been made and
entered into in New York and shall be governed by and construed in accordance
with the laws of the State of New York. Wherever possible each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.
 
15.  Successors and Assigns. This Pledge Agreement and all rights and
liabilities hereunder and in and to any and all Collateral shall inure to the
benefit of Lender and its successors and assigns, and shall be binding on
Assignor, its successors and assigns.
 
16.  Notice. Any notice of any sale, lease, other disposition, or other intended
action by Lender shall be deemed reasonable if in writing, addressed to Assignor
at the address set forth above, or any other address designated in a written
notice by Assignor previously received by Lender and deposited, first class
postage prepaid, in the United States mails five (5) days in advance of the
intended disposition or other intended action, provided, however, that the
foregoing shall not preclude the fact that failure to give such notice or notice
by other means may be reasonable under the particular circumstances involved.
 
17.  Duration and Effect. This Pledge Agreement shall remain and continue in
full force and effect (notwithstanding, without limitation, the dissolution of
any Borrower) from the date hereof until all of the Obligations have been fully
and completely paid, satisfied and discharged. Thereupon, this Pledge Agreement
shall terminate and Lender shall release any Collateral still held by it which
has not been sold or otherwise disposed of in accordance with Section 6 hereof
and applied toward the satisfaction of the Obligations hereunder, and Lender
shall deliver any such Collateral to Assignor, together with any necessary stock
powers or assignment executed by Lender in blank, at Assignor's expense.
Assignor acknowledges that this Pledge Agreement is and shall be effective upon
execution by Assignor and delivery to and acceptance hereof by Lender, and it
shall not be necessary for Lender to execute any acceptance hereof or otherwise
to signify or express its acceptance hereof to Assignor.
 
-10-

--------------------------------------------------------------------------------

 
 
GREYSTONE BUSINESS CREDIT II LLC  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Lender have duly executed and delivered this
Stock Pledge Agreement as of the date first above written.
 

       
ASSIGNOR:
     
OBLIO TELECOM, INC.,
a Delaware corporation
 
   
   
  By:   /s/ KURT JENSEN   

--------------------------------------------------------------------------------

Name: Kurt Jensen
 
Title: CEO

 

       
LENDER:
     
GREYSTONE BUSINESS CREDIT II LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ DREW NIEDORF   

--------------------------------------------------------------------------------

 
 
Signature Page to Stock Pledge Agreement (Oblio)
 

--------------------------------------------------------------------------------

 
 
GREYSTONE BUSINESS CREDIT II LLC  

--------------------------------------------------------------------------------

 
SCHEDULE I
 
PLEDGED STOCK


Assignor
 
Issuer
 
Class of Interest
 
Certificate(s) of Shares
 
Number of Shares
 
Percentage of Outstanding Shares
Oblio Telecom, Inc.
 
Start Talk Inc.
 
common
 
1
 
1,000
 
100%
Oblio Telecom, Inc.
 
Pinless, Inc.
 
common
 
5
 
2,000
 
100%
                     

 
Schedule I

--------------------------------------------------------------------------------

 
 
GREYSTONE BUSINESS CREDIT II LLC  

--------------------------------------------------------------------------------

 




 




Acknowledgment to Stock Pledge Agreement (Oblio)
 

--------------------------------------------------------------------------------


 